— Judgment unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Respondents appeal from that part of a judgment granting the petitioner’s application for access to all accident reports in the possession of the Syracuse Police Department. While petitioner, a Syracuse law firm, has not demonstrated that it has the requisite interest to warrant inspection under section 66-a of the Public Officers Law (see Matter of Stenstrom v Harnett, 131 Mise 75, affd 224 App Div 127, affd 249 NY 606), it is entitled to access to police accident reports under the Freedom of Information Law (see Public *734Officers Law, §§ 86, 87, subd 2). To protect the privacy of the accident victims, however, the respondents should delete the names and addresses of the victims from the accident reports it makes available to petitioner (see Public Officers Law, §87, subd 2, par [b]; § 89, subd 2, pars [a], [b], cl iii). (Appeals from judgment of Supreme Court, Onondaga County, Balio, J. — art 78.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.